Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered March 14, 2000, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of three years, unanimously affirmed.
Defendant was not deprived of a fair trial by the arresting officer’s brief and unsolicited mention, while giving a narrative of the arrest, that defendant directed a racial epithet at him. Any error in the admission of the statement was harmless in light of the overwhelming evidence of defendant’s guilt and the fact that testimony as to defendant’s similar expressions of bias against the victims was already in evidence (see People v Crimmins, 36 NY2d 230). Defendant’s remaining contentions concerning this testimony are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Sullivan, Rosenberger, Ellerin and Rubin, JJ.